DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-4 (Group I) in the reply filed on 11/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1) In claim 1, from which claims 2-4 depend, the term “its fringe part” on line 5 lacks proper antecedent basis no previous mention of a fringe part is recited, making the scope of the claim indefinite.
2) In claim 3 the term “a temperature higher than that” renders the claim indefinite in that it is not clear if this term is referring to the previously mentioned transformation temperature or some other temperature, rendering the scope of the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0185957 to Ihara et al (Ihara et al). Ihara et al teaches a method of heating a center pillar for a vehicle (50) made of hardened steel (see paragraph [0002] for example), including a first part located on an upper side of a vehicle and a second part located on a lower side of a vehicle (the upper and lower sections shown in figures 8a and 8b for example), the upper first part including a flange part (52), the method comprising inductively heating the center pillar (see paragraph [0011] for example) so that the strength of the upper part not comprising the flange is higher than the flange (see paragraph [0015] for example where the flange is softer that the rest of the upper part), the strength of the flange part is stronger that the strength of the second part and the toughness of the flange part is higher than that of the rest of the first part (see paragraphs [0008]-[0016] for example). Thereby showing all aspects of instant claim 1.
With respect to claims 2 and 3, Ihara et al teaches inductively heating and cooling the center pillar in a manner to heat portions of the center pillar including the second part to a temperature higher than that of the austenite transformation temperature (see the claims for example).
With respect to claim 4, the pillar of Ihara et al may include simultaneous heating of various parts of the pillar (see the examples for example).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu et al showing a further example of induction heating of sections of a center pillar, is also cited.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk